The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  In the Amendments to the Specification of June 13, 2022, on the first line of paragraph 00120, “embodiment” should be indicated as having been deleted, and on the last line of paragraph 00141, “saving” should likewise be deleted via strikethrough.  In the original specification, page 6, line 24, “so” should be omitted.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-11 of U.S. Patent No. 11,090,171 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other: a proximal region would have been obvious from patent claim 8, because a central or middle section of the membrane generally encompasses portions of both proximal and distal membrane halves and because more proximal attachments would have been obvious in order to accommodate a diversity of residual limb anatomies and sensitivities, and the connector being releasably fixed to the membrane and pressure vessel would have been obvious from the screw threads as set forth in patent claim 7.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitenko, SU 1487896 A1, which illustrates a vessel 1-3 capable of being pressurized above atmospheric pressure via forces exerted by residual limb 21 on a fluid molding material 7, a membrane 8 innately impermeable to the fluid molding material 7, and a connector (Figure 2) engaging the membrane 8 and residual limb 21 and fixed to a side plane of the walls 2-3.  Regarding the newly added limitations, the human translation (attached hereto) explains that vacuum pump 18 removes air from grainy material 14 so as to conformingly lock the connector against residual limb 21 (new translation: page 3, lines 7-14; page 5, line 10, to page 6, line 5; page 6, line 13, to page 7, line 11; page 8, line 7, to page 9, line 1).  Regarding claim 6, said translation characterizes components 15 and 16 as being valves or stopcocks (page 3, line 13; page 8, line 12).  Regarding claim 11, said engaging is releasable by loosening the ball or cylindrical element with the handle as shown in Figure 2 (MPEP § 2125; translation: page 5, lines 10-12, and page 7, lines 3-6).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sitenko, SU 1487896 A1.  Central aperture 11 is defined by a tube (Figure 2): said tube being non-stretchable would have been immediately obvious, if not inherent, so as to stabilize and maintain the selected adjustment of stop 10 and the aforementioned engagement with membrane 8 and residual limb 21 (Figure 1; translation: page 7, lines 11-13).
Claim 3-5, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sitenko, SU 1487896 A1, in view of Buis, WO 2016/142718 A1.  Sitenko lacks specifics on air-impermeable (translation: page 3, line 6) materials for membrane 8, but fiber reinforcement was well-known in the art at the effective filing date of the instant invention, as seen from Figure 11 of Buis, and would have been obvious for Sitenko in order to stably receive and properly shape the residual limb 21 (Buis: page 1, lines 19-21; page 1, line 30, to page 2, line 3; page 2, line 24, to page 3, line 3; page 14, line 22, to page 15, line 6), with further motivation (to combine) provided by the similarities in purpose and design of the molding system (Buis: page 1, lines 7-17; page 22, line 31, et seq.).  Regarding claims 3-4, the obvious reinforced membrane 8 engages the connector (Figures 1-2 of Sitenko) and is sealingly secured (translation: page 3, line 6) along the supporting platform 9.  Regarding claim 5, an additional connector (Sitenko: Figure 2) would have been obvious in order to facilitate adjustments along a dimension generally perpendicular to that represented in Sitenko's Figure 1.  Regarding claims 8-10, directional (i.e., anisotropic) elasticity or stretchability would have been obvious from Buis in order to impart an appropriate residual limb geometry for molding purposes (Buis: page 14, lines 25-32; page 1, lines 19-21; page 2, lines 1-3).  Regarding claim 12, a thicker wall at a reinforced section would have been obvious from Buis at page 14, line 32, to page 15, line 4, in order to appropriately match a particular residual limb in a comfortable and custom fit manner.  Regarding claim 13, a third material would likewise have been obvious from Buis in order to impart said directionality along circumferential and longitudinal dimensions.
Applicant’s remarks have been considered.  The at least one connector being “fixed” to the membrane (amended claim 1 at lines 18-19) is apparently supported in paragraph 00180 of Applicant’s original specification, which lacks any examples as to how the connectors 53 are “fixed” to the membrane 5 except possibly for paragraph 0091, which states that “connecting” may encompass “form-fit connection and/or force-fit and/or material connection”, but Sitenko teaches a form-fit connection, as explained in the above grounds of rejection, and “the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’ ” (MPEP § 2111).  Applicant notes a “gap” apparently depicted in Figure 1 of Sitenko (Applicant’s reply of June 13, 2022: page 8, lines 17-18), but such a gap is not present once affixation is complete.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774